                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

PATRICIA A. HAYNES,             )                      Civil Action No. 4:20-cv-00922-TER
                                )
                     Plaintiff, )
                                )
vs.                             )
                                )                                      ORDER
ANDREW M. SAUL,                 )
COMMISSIONER OF THE             )
SOCIAL SECURITY ADMINISTRATION, )
                                )
                     Defendant. )

        On June 9, 2021, Plaintiff filed a motion for attorney’s fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that she was the prevailing party and that the

position taken by the Commissioner, in this action was not substantially justified. (ECF No. 33). On

June 22, 2021, the Commissioner responded stating that the Commissioner did not oppose the

payment of attorney fees in the amount of $5,745.03. The Commissioner requests the Court to direct

that attorney’s fees be paid directly to Plaintiff. (ECF No. 34).

        Upon review of the material submitted to the court and finding the fees to be reasonable, the

Plaintiff’s Motion for Attorney’s Fees (ECF No. 33) is granted as outlined herein. The Commissioner

shall pay the Plaintiff attorney’s fees in amount of $5,745.03 . Payment of the fees noted herein shall

constitute a complete release from and bar to any and all claims plaintiff may have relating to EAJA

fees in connection with this action. This award is without prejudice to the right of Plaintiff to seek

attorney fees under Section 406(b) of the Social Security Act, subject to the offset provisions of the

EAJA.

        Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596-98 (2010), EAJA fees awarded by this Court

belong to the Plaintiff and are subject to offset under the Treasury Offset Program, 31 U.S.C. §
3716(c)(3)(B) (2006). Any EAJA fees should therefore be awarded to Plaintiff and not to Plaintiff’s

attorney. If, after receiving the Court’s EAJA fee order, the Commissioner (1) determines that

Plaintiff has assigned his right to EAJA fees to his attorney; (2) determines that Plaintiff does not

owe a debt that is subject to offset under the Treasury Offset Program, and (3) agrees to waive the

requirements of the Anti-Assignment Act, then the EAJA fees will be made payable to Plaintiff’s

attorney. However, if there is a debt owed under the Treasury Offset Program, the Commissioner

cannot agree to waive the requirements of the Anti-Assignment Act, and the remaining EAJA fees,

if any after offset, will be paid by a check made out to Plaintiff but delivered to the business address

of Plaintiff’s attorney .

        IT IS SO ORDERED.

                                                        s/Thomas E. Rogers, III
June 23, 2021                                           Thomas E. Rogers, III
Florence, South Carolina                                United States Magistrate Judge




                                                   2
